IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

          JAMES WILLIAM TAYLOR, a/k/a LUTFI SHAFQ TALAL v.
                       STATE OF TENNESSEE

                Direct Appeal from the Circuit Court for Williamson County
                         No. CR04273      Donald P. Harris, Judge



                    No. M2004-02302-CCA-R3-PC - Filed March 28, 2005


In 1986, Petitioner, James William Taylor, a/k/a Lutfi Shafq Talal, was convicted, following a jury
trial, of receiving stolen property over the value of $200.00 and concealing stolen property under the
value of $200.00. The convictions were in docket number S86300 in the Circuit Court of
Williamson County. No appeal was taken from these convictions. In 1987, he was sentenced to
three years for receiving stolen property and one year for concealing stolen property, with the
sentences ordered to be served concurrently. However, the sentences were suspended and he was
immediately placed on supervised probation for five years. In December, 1987, following the filing
of a probation violation warrant, he was found to be in violation of his conditions of probation and
ordered to serve thirty days in the Williamson County Workhouse, following which he would be
released from custody and his probation reinstated. In June of 1991, the Circuit Court of Williamson
County entered an order again finding Petitioner in violation of his probation due to convictions for
burglary, robbery, and first degree murder, and revoked probation and ordered him to serve the three-
year sentence consecutively to the new convictions. On April 15, 2004, he filed a petition for post-
conviction relief attacking the convictions for receiving stolen property and concealing stolen
property in case number S86300. On September 14, 2004, the Circuit Court of Williamson County
dismissed the petition for post-conviction relief because the three-year statute of limitations, which
existed at the time of his convictions, had long since expired. Petitioner appealed from this order,
and the State has filed a motion for this Court to affirm the dismissal pursuant to Rule 20 of the
Rules of the Tennessee Court of Criminal Appeals. Finding merit in the motion, we grant same and
affirm the judgment of the post-conviction court.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
         Affirmed Pursuant to Rule 20 of the Tennessee Court of Criminal Appeals

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT
W. WEDEMEYER , JJ., joined.

James William Taylor, Only, Tennessee, pro se.
Paul G. Summers, Attorney General and Reporter; Elizabeth Bingham Marney, Assistant Attorney
General; and Ronald L. Davis, District Attorney General; and Derek K. Smith, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        Petitioner alleges that his court-appointed attorney who represented him in the trial and
sentencing in case number S86300, died within thirty days after entry of the judgment, and the
original trial court did not appoint substitute counsel for him to appeal his convictions. There is, in
the record, a copy of a motion filed by Petitioner’s counsel representing him in the robbery, burglary,
and murder charges, to allow him to file a late motion for new trial in case number S86300, for the
reason that his appointed counsel had died and was unable to timely file the motion for new trial.
This motion was filed February 1, 1988. However, there is no indication in the record the motion
was ever ruled on.

        Petitioner asserts that this motion tolled the running of the statute of limitations for his post-
conviction petition and that due process concerns further tolled the running of the statute of
limitations. A motion to late-file a motion for new trial is not a petition for post-conviction relief.
Well within the time frame for filing a petition for post-conviction relief, Petitioner’s probation was
revoked, he was ordered to serve thirty days, and then placed back on supervised probation. Not
until 2004, approximately 17 years after he was sentenced, did Petitioner file for post-conviction
relief. Under the circumstances of this case, the post-conviction trial court properly summarily
dismissed the petition because it was filed outside the statute of limitations. See Carter v. State, 952
S.W.2d 417 (Tenn. 1997); see also Jamie Dewayne Reed v. State, No. E2003-00942-CCA-R3-PC,
2003 Tenn. Crim. App. LEXIS 859 (Tenn. Crim. App., at Knoxville, Oct. 3, 2003), perm. app.
denied (Tenn. Jan. 26, 2004); see also Anthony Phillips v. State, No. W2002-03004-CCA-R3-PC,
2003 Tenn. Crim. App. LEXIS 812 (Tenn. Crim. App., at Jackson, Sept. 16, 2003) (no Tenn. R.
App. P. 11 application filed).

                                           CONCLUSION

        The judgment rendered by the post-conviction court in this case, dismissing the petition for
post-conviction relief, was in a proceeding before the trial court without a jury and was not a
determination of guilt and the record does not preponderate against the finding of the post-conviction
trial court. Furthermore, no error of law requiring a reversal of the judgment is apparent on the
record. Accordingly, the judgment of the trial court is affirmed pursuant to Rule 20, Rules of the
Tennessee Court of Criminal Appeals.


                                                _________________________________________
                                                THOMAS T. WOODALL, JUDGE




                                                   -2-